DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/22/21 has been acknowledged.
Applicant amended Specification, Claims, and Drawings of the application to overcome objections to the Drawings and Specification. Applicant further amended Claims 1, 2, 21-23, 25, and 32, cancelled Claims 3, 24, and 33, and added new Claims 35-37.

Status of Claims
Claims 7-20 were cancelled earlier.
Claims 1, 2, 4-6, 21-23, 25-32, and 34-37 are examined on merits herein.

Allowable Subject Matter
Claims 1, 2, 4-6, 21-23, 25-32, and 34-37 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious, such limitation as: “an atomic concentration of nitrogen atoms within the nitrogen-doped polysilicon layer as a function of vertical distance from the handle 
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 21 as: “wherein a variation of an atomic concentration of nitrogen atoms within the nitrogen-doped polysilicon layer as a function of vertical distance from the handle substrate is within 30% of an average atomic concentration of the nitrogen atoms in the nitrogen-doped polysilicon layer”, in combination with other limitations of the claim.
Re Claim 32: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 32 as: “a variation of an atomic concentration of nitrogen atoms within the nitrogen-doped polysilicon layer as a function of vertical distance from the handle substrate is within 30% of an average atomic concentration of the nitrogen atoms in the nitrogen-doped polysilicon layer”, in combination with other limitations of the claim.
Re Claims 2, 4-6, 22-23, 25-31, and 34-37: Claims 2, 4-6, 22-23, 25-31, and 34-37 are allowed due to dependency on anyone of independent Claims 1, 21, or 32. 
The prior art of record include: Nguyen et al. (US 2017/0084478), Peidous et al. (US 2016/0351437), Seacrist et al. (US 2020/0020571), Hsieh et al. (US 2019/0081177), and Lee et al. (US 2012/0001267), 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  
The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/22/22